HANFORD, District Judge
(after stating the facts as above). By its own admissions the defendant appears to be technically guilty of disobedience of the Interstate Commerce Commission’s order and subject to the penalty prescribed by the act of 1910, and it defends against this prosecution only for the purpose of having a judicial determination of a single question, viz.; Does the statutory limitation of time of continuous service applicable to engineers, firemen, conductors, and brakemen employed in the operation of trains include, or exclude, the time on duty preceding and subsequent to the time of service in actual operation of trains between the terminal “points at which their runs are commenced and ended?
There is no ambiguity in the statute. Therefore it does not have to be construed in order to ascertain its meaning. It is mandatory in declaring:
“That it shall be unlawful for any common carrier, its officers or agents, subject to this Act to require or permit any employe subject to this Act to be or remain on duty for a longer period than sixteen consecutive hours.”
This broad rule is restricted only by the exceptions specified in the act itself. These include cases of casualty, or unavoidable accident, or the act of God, or where delay was the result of a cause not known to the carrier, its officer, or agent in charge of such employes at the time when they leave a terminal and crews operating wrecking and relief trains, and the court is not authorized to add other exceptions by construing the act in a way to extend the duration of permissible continuous service. An employe is on duty when he is at his post in obedience to rules or requirements of his superior, and ready and willing to work whether actually at work or waiting for orders or for the removal of hindrances from any cause. The words “on duty” appear to have been intelligently chosen and used in the composition of the statute to bar all excuses for noncompliance with its requirements by any pretext of misunderstanding its meaning. United States v. Illinois Cent. R. Co. (D. C.) 180 Fed. 630.
Findings in accordance with this opinion may he prepared for my signature, and thereupon a judgment against the defendant for the penalties imposed by the statute will he entered.